Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 08/18/2022, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-11, and 15-24 have been withdrawn. See reasons for allowance in the next section.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed towards a system and method for determining when an occupant in a motor vehicle seat and restrained by a seatbelt system has improper posture. Each of independent claims 1, 16, and 21 recites the novel features of:

“..wherein the image of the occupant in the vehicle seat is captured in response to the control module determining that the difference between the first seatbelt payout length and the second seatbelt payout length is greater than the seatbelt payout length threshold.”

The following reference(s) have been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to determining posture of an occupant in a seat of a vehicle using imaging.

Banno et al. (U.S. Publication No. 2017/0161575 A1) hereinafter Banno is directed at a detecting a change in seatbelt length and determining occupant posture by comparing images: see Figure 16A below.


    PNG
    media_image1.png
    490
    523
    media_image1.png
    Greyscale

Figure 16A of Banno


Banno fails to disclose or render obvious:

“..wherein the image of the occupant in the vehicle seat is captured in response to the control module determining that the difference between the first seatbelt payout length and the second seatbelt payout length is greater than the seatbelt payout length threshold.”

Notably, Banno discloses:

a seatbelt payout sensor for sensing a first seatbelt payout length and sensing a second seatbelt payout length [see Paragraph 0045 – discusses a seat belt sensor 22 and see Paragraph 0094 – discusses detecting two seatbelt lengths: a first length when the seatbelt is fastened and a second length after the seatbelt is fastened and when the first seatbelt length is exceeded];
an occupant posture sensor for capturing an image of an occupant in the motor vehicle seat [see Paragraph 0054 – discusses a camera 21 capturing images of the occupant in the seat];
a control module in communication with the seatbelt buckle sensor, the seatbelt payout sensor, and the occupant posture sensor, wherein the control module has executable code to [see Figure 1 below – depicts a controller 50 in communication with the driver camera 21 and the seat belt sensor 22, see Paragraph 0049 – discusses that the controller 50 obtains information from a driver state 20 (the driver camera 21 and the seat belt sensor 22) and executes programs to detect improper posture of an occupant (driver incapability state)]:

    PNG
    media_image2.png
    475
    761
    media_image2.png
    Greyscale

Figure 1 of Banno

determine the presence of the seatbelt latchplate in the seatbelt buckle [see Paragraph 0094 – discusses a method performed by the controller 50 where the change in seatbelt is determined once the seatbelt is fastened];
determine whether the difference between the first seatbelt payout length when the seatbelt latchplate is present in the seatbelt buckle and the second seatbelt payout length is greater than a seatbelt payout length change threshold [see Figure 16A below – depicts S14 where seatbelt information is acquired and see Paragraph 0094 – discusses detecting two seatbelt lengths using the seatbelt sensor 22: a first length when the seatbelt is fastened and a second length after the seatbelt is fastened and when the first seatbelt length is exceeded];
compare the image of the occupant captured by the occupant posture sensor to a posture zone, defined by a boundary line extending around and spaced from the occupant [see Paragraphs 0106-0108 – discusses that the normal driving position is determined, and that a threshold is created based on the head and trunk of the driver, if the threshold is exceeded then posture collapse is detected], when the difference between the first seatbelt payout length and the second seatbelt payout length is greater than the seatbelt payout length change threshold [see Figure 16A below – depicts S23 (occurs after S14 and S21) and see Paragraph 0065 – discusses that the learning portion 51 learns an inclination threshold when the driver is in a normal posture, and see Paragraph 0087 - discusses the inclination threshold is stored in the storage device 52, and see Paragraph 0108 and Figure 17 below – discusses that the current posture of the driver is calculated and compared with the stored threshold to determine if the threshold is exceeded (S23)]; and

    PNG
    media_image1.png
    490
    523
    media_image1.png
    Greyscale

Figure 16A of Banno
 
determine whether the occupant has improper posture based on the comparison of the captured image of the occupant and the posture zone [see Paragraph 0106 and see Figure 16A above - if the determination cannot be made then the process proceeds to S23 and a threshold of learned body and head positions (zone) that is previously set is compared with current body and head positions, see Paragraph 0087 - discusses the inclination threshold is stored in the storage device 52, and see Paragraph 0106 and Figure 17 below – discusses that the current posture of the driver is calculated and compared with the stored threshold to determine if the threshold is exceeded (S23)]. 
	

    PNG
    media_image3.png
    305
    305
    media_image3.png
    Greyscale

Figure 17 of Banno


However, Banno fails to disclose:

“..wherein the image of the occupant in the vehicle seat is captured in response to the control module determining that the difference between the first seatbelt payout length and the second seatbelt payout length is greater than the seatbelt payout length threshold.”

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/S.M.G./Examiner, Art Unit 3665      
/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665